Title: Enclosure: Legal Opinion of George Wythe, 15 December 1773
From: Wythe, George
To: 



15th of Decr 1773

Col. Washington seemed to be satisfied as to the King & Queen lands, which belonged to Mr Story, without inquiring into the title before the date of his Will in 1717, if the title be regularly deduced from him.
I think by the Will the estate devised to the daughter was a contingent fee, determinable by her death, without leaving issue or without having alienated, so that the estate in fee, limited upon that event by executory devise, as she survived her child, and had made no alienation took effect, and was well conveyed by the deed of the 12th of April, 1750, from Charles Story to John Robinson esqr. supposing the recitals and suggestions in

the deed to be true. If my opinion be wrong, and the daughter took either a pure fee simple, or a qualified fee, determinable, not upon her death without leaving, but upon her death without having ever had, issue, in that case Mr Robinson had a good title by that conveyance, if Charles Story was the daughter’s heir at law, otherwise not.
Mr Robinson, by a deed to him from Thomas Hickman and Barbara his Wife, 14th Jany 1734 purchased 600 Acres of Land adjoining Wyatts, sold to Story; whether this be part of the Land agreed to be sold by Mr Black to Col. Washington I know not, neither have I seen any other paper concerning it. the deed from Hickman, if he had a title, I think a good conveyance.
By act of general Assembly, 10 Geo. the 3’d, some land in King and Queen County, purchased of Richard Johnson by Mr Robinson, who with others claiming under him were in possession, was vested in William Lyne and some other Gentlemen, in trust, to convey to such persons as claimed under Mr Robinson, with a saving of the Titles of all persons other than those claiming under the will of a Testator who had devised to Richard Johnson the seller: whether the part reserved by Mr Robinson be included in the Land agreed to be sold by Mr Black; whether the testator had a good title; or whether the Trustees have conveyed to Mr Robinsons administrators the part so reserved, which I think they the administrators were intitled to as a resulting trust, I can give no opinion, having seen no papers relating to these Matters.
If romonkocke be part of the 1683 acres purchased by col. Bernard Moore from Mr William Claiborne, & from Mr Robinson, who it seems derived his title from the Claibornes, as I suppose it is; and if Claibornes title be good, which I understand Col. Washington was satisfied with, and be properly deduced to Col. Moore, as, from what Mr Dandridge says of the Wills of W. Claiborne the Father and Son, and from his abstracts of the conveyances from the heir and Executors of the Claibornes, to Robinson, and from Robinson to Moore, I am persuaded it is; yet I am apprehensive there is still a chasm, having in vain search’d in the Secretary’s office for a Conveyance from Mr Robinsons administrators, who had B. Moore’s title, to Mr Black: but this unquestionably may be supplied. I have the

conveyance from Carter Braxton, T. Walker, T. Jefferson and Power to W. Black which is recorded in the Secretary’s Office, but, without conveyances leading to it, is insignificant.
I find no deed from Col. Thomas Moore to Bernard Moore to convey nor any writ, in the nature of an ad quod damnum, to dock the intail of any land of the former; but I found the certificate of a survey, with a plot, of 89 acres of land belonging to Thomas Moore, said to have been made 2d of August 1765 by virtue of a writ of ad quod damnum, the writ is mislaid (for it appears one did issue) and perhaps the deed, because the fees were not paid, without which it seems such papers are never recorded. a copy of the certificate is inclosed with this. perhaps these 89 acres are those intended to be sold with the Mill, and supposed to be an hundred; if so a description of the land may be inserted in the blank left in the conveyance and proper steps be now taken to secure the title.
The deed from Thomas Moore and his trustees to William Seton, conveys, not an hundred acres, but one acre only with the Mill. Col. Moore’s title I know nothing of. I find no material fault in the conveyance.
Col. B. Moore’s title being allowed Mr Blacks title to the 550 acres called Gooch’s seems unexceptionable.

Geo. Wythe

